Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the implied phrase, “[…] method and apparatus for adjusting […] are provided” is recited and making the reader go into the Specification. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke et al. (WO 2011/050978 A1) (hereinafter Narroschke) in view of Zheng et al. (CN 104469386 A) (hereinafter Zheng).

Regarding claim 1, Narroschke discloses a method for adjusting a quantization parameter for adaptive quantization [Abstract, Method for encoding, and enabling adaptive quantization], the method comprising:
acquiring at least one pixel block corresponding to an image to be compressed  and an initial adjustment value for the quantization parameter corresponding to each pixel block [Pg. 19-20, predetermined step size, as initial adjustment value, given by quantization parameter, Pg. 22-23, Quantization adjustment unit 1160 determines mean luminance values for each block, and acquires initial step size 1162 that is then adjusted], the initial adjustment value for the quantization parameter being generated based on an image objective quality evaluation index [Pg. 19-20, predetermined step size, as initial adjustment value, given by quantization parameter, which is in determined by desired target data rate, reading as image objective quality evaluation index measurement]; and
adjusting a corresponding initial adjustment value for the quantization parameter based on the block JND threshold [Pg. 16-17, Using of Weber-Fechner law to determine JND threshold (T), and in Pg. 19-22 & Fig. 8, quantizer exploits Weber-Fechner law to adjust step size], to generate an adjusted adjustment value for the quantization parameter corresponding to the at least one pixel block [Pg. 22-23, Quantization step size 1162 is adjusted based on local mean luminance values determined for block and provided to quantizer 1110].
However, Narroschke does not explicitly disclose the method comprising: determining a just noticeable difference (JND) threshold corresponding to each pixel point in the at least one pixel block; and
determining a block JND threshold corresponding to each pixel block, based on the JND threshold corresponding to each pixel point in the at least one pixel block.
Zheng teaches of determining a just noticeable difference (JND) threshold corresponding to each pixel point in the at least one pixel block [Paragraphs [0032]-[0035], [0053], [0118]-[0124], Applying DJND model DJND(x,y) to determine JND threshold of pixel (x,y) in macroblock];
determining a block JND threshold corresponding to each pixel block, based on the JND threshold corresponding to each pixel point in the at least one pixel block [Paragraphs [0032]-[0035], [0053], [0118]-[0124], Calculating DJNDi, wherein DJNDi is the average JND threshold of the i-th macroblock]; and
adjusting a corresponding initial adjustment value for the quantization parameter based on the block JND threshold [Paragraphs [0032]-[0037] & [0118]-[0126], Adjust quantization parameter with adjustment parameter v obtained from DJNDi, therefore QPi = vQP0].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the JND model upon the macroblocks described in Zheng into Narroschke, to effectively improve visual comfort and video quality by simulating human visual system and redistribute the code rate accordingly (Zheng, Paragraphs [0004]-[0012]).

Regarding claim 2, Narroschke and Zheng disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Narroschke discloses wherein the acquiring the at least one pixel block corresponding to the image to be processed and the initial adjustment value for the quantization parameter corresponding to each pixel block [Pg. 19-20, predetermined step size, as initial adjustment value, given by quantization parameter, Pg. 22-23, Quantization adjustment unit 1160 determines mean luminance values for each block, and acquires initial step size 1162 that is then adjusted], comprises:
acquiring the image to be processed [Pg. 15-16, Image];
constructing a subsampled map of the image to be processed [Pg. 15-16, Image local regions and areas determined];
partitioning the subsampled map into the at least one pixel block [Pg. 15-16, Image local regions and areas determined into macroblocks]; and
acquiring the at least one pixel block and the initial adjustment value for the quantization parameter corresponding to the at least one pixel block [Pg. 19-20, predetermined step size, as initial adjustment value, given by quantization parameter for a macroblock].

Regarding claim 3, Narroschke and Zheng disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zheng teaches wherein the determining the block JND threshold corresponding to each pixel block based on the JND threshold corresponding to each pixel point in the at least one pixel block [Paragraphs [0032]-[0035], [0053], [0118]-[0124], Applying DJND model DJND(x,y) to determine JND threshold of pixel (x,y) in macroblock], comprises:
determining an average value of JND thresholds corresponding to pixel points belonging to a same pixel block in pixel points comprised in the at least one pixel block as the block JND threshold corresponding to the pixel block [Paragraphs [0032]-[0035], [0053], [0118]-[0124], Calculating DJNDi, wherein DJNDi is the average JND threshold of the i-th macroblock].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the JND model upon the macroblocks described in Zheng into Narroschke, to effectively improve visual comfort and video quality by simulating human visual system and redistribute the code rate accordingly (Zheng, Paragraphs [0004]-[0012]).

Regarding claim 9-11, claims (9-11) are drawn to the electronic device using/performing the same method as claimed in claims (1-3). Therefore claims (9-11) correspond to method claims (1-3) and are rejected for the same reasons of obvious as used above.
Furthermore, Narroschke discloses at least one processor; and a memory, communicatively connected to the at least one processor; wherein, the memory, storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform operations [Pg. 34, Processor may be a general-purpose processor or digital signal processor, executing software modules stored on computer readable storage media including RAM, EPROM, EEPROM, hard disks, etc.].

Regarding claims 17-19, non-transitory computer-readable recording medium claims (17-19) storing instructions corresponds to the same method as claimed in claims (1-3), and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Narroschke discloses of a non-transitory computer readable storage medium, storing computer instructions, the computer instructions, when executed by a processor, cause the processor to perform operations [Pg. 34, Processor may be a general-purpose processor or digital signal processor, executing software modules stored on computer readable storage media including RAM, EPROM, EEPROM, hard disks, etc.].

Claims 4, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narroschke et al. (WO 2011/050978 A1) (hereinafter Narroschke) and Zheng et al. (CN 104469386 A) (hereinafter Zheng) in view of Huang et al. (CN 111988611 A)(hereinafter Huang).

Regarding claim 4, Narroschke and Zheng disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zheng teaches wherein the determining the JND threshold corresponding to each pixel point in the at least one pixel block [Paragraphs [0032]-[0035], [0053], [0118]-[0124], Calculating DJNDi, wherein DJNDi is the average JND threshold of the i-th macroblock], comprises:
determining a gradient corresponding to each pixel point in the at least one pixel block, wherein the gradient comprises a gradient value and a gradient direction [Paragraphs [0107]-[0115], Calculating gradients in four directions around pixel point (x,y)];
determining a gradient direction complexity of each pixel point based on the gradient direction, wherein the gradient direction complexity is used to represent situations of gradient directions of pixel points [Paragraphs [0107]-[0115], Calculating maximum weighted average gradient, as gradient direction complexity based on the gradients calculated at each pixel (x,y)]; and
determining the JND threshold corresponding to each pixel point in the at least one pixel block, based on the gradient value and the gradient direction complexity [Paragraphs [0107]-[0120], Calculating original JND texture TJND by TJND=ξ·G r (x,y)·W e (x,y), and then JND threshold DJND = DLJND + DTJND - φ·min {DLJND,DTJND}].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the JND model upon the macroblocks described in Zheng into Narroschke, to effectively improve visual comfort and video quality by simulating human visual system and redistribute the code rate accordingly (Zheng, Paragraphs [0004]-[0012]).
However neither Narroschke nor Zheng teach or suggest wherein gradient directions of pixel points within a preset range from the pixel point.
Huang teaches wherein gradient directions of pixel points within a preset range from the pixel point [Paragraphs [0065]-[0073], The image gradient value is obtained according to the sum of the pixel gradient values corresponding to the pixels, as the present range from the pixel point].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the image gradient calculation scheme described in Huang into Narroschke, to solve the problem of unsatisfactory rate-distortion performance of video coding caused by using fixed quantization offset information (Huang, Paragraphs [0007]).

Regarding claim 12, claim 12 are drawn to the electronic device using/performing the same method as claimed in claim 4. Therefore claim 12 correspond to method claim 4 and are rejected for the same reasons of obvious as used above.

Regarding claims 20, non-transitory computer-readable recording medium claim 20 storing instructions corresponds to the same method as claimed in claim 4, and therefore is also rejected for the same reasons of obviousness as listed above.

Allowable Subject Matter
Claims 5-8 & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 & 13-16 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487